DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, lines 16-17
	“the second reference noun” should be changed to: -- a second reference noun --
2.	 In Claim 4, line 1
“the first maximum attention score” should be changed to: -- a first maximum attention score --
3.	 In Claim 11, line 12
“the second reference noun” should be changed to: -- a second reference noun --
4.	 In Claim 13, lines 1-2
	“the first maximum attention score” should be changed to: -- a first maximum attention score --
5.	 In Claim 20, line 13
“the second reference noun” should be changed to: -- a second reference noun --


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 6; “…plurality of attention heads is configured to determine a strength of one of the plurality of linguistic relationships between each pair of words present in the word sequence.” 
(b)	Claim 15; “…plurality of attention heads is configured to determine a strength of one of the plurality of linguistic relationships between each pair of words present in the word sequence.”  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1B, Multi-Head Attention, Masked Head Attention, Paragraph 0005
(b) Fig. 1, Electronic devices 102 & 104, Paragraph 0005 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features an attention mechanism for natural language processing.
The closest prior art made of record is Aarskog (US 20050108001 A1), Siskind (US 20140369596 A1) and Moore (US 7,249,012 B2).
The cited reference (Aarskog) teaches wherein the present invention relates to a method and system for textual exploration and discovery. More specifically, the method and system provide a text-driven and grammar based tool for textual exploration and textual navigation. The facilities for textual exploration and textual navigation are based on a system of index entries that are connected to the underlying text segments from which the index entries are derived. Text units with particular grammatical, semantic, and/or pragmatic features constitute bundles of sentences or text zones
The cited reference (Siskind) teaches wherein A method of testing a video against an aggregate query includes automatically receiving an aggregate query defining participant(s) and condition(s) on the participant(s). Candidate object(s) are detected in the frames of the video. A first lattice is constructed for each participant, the first-lattice nodes corresponding to the candidate object(s). A second lattice is constructed for each condition. An aggregate lattice is constructed using the respective first lattice(s) and the respective second lattice(s). Each aggregate-lattice node includes a scoring factor combining a first-lattice node factor and a second-lattice node factor. respective aggregate score(s) are determined of one or more path(s) through the aggregate lattice, each path including a respective plurality of the nodes in the aggregate lattice, to determine whether the video corresponds to the aggregate query. A method of providing a description of a video is also described and includes generating a candidate description with participant(s) and condition(s) selected from a linguistic model; constructing component lattices for the participant(s) or condition(s), producing an aggregate lattice having nodes combining component-lattice factors, and determining a score for the video with respect to the candidate description by determining an aggregate score for a path through the aggregate lattice. If the aggregate score does not satisfy a termination condition, participant(s) or condition(s) from the linguistic model are added to the condition, and the process is repeated. A method of testing a video against an aggregate query by mathematically optimizing a unified cost function is also described
The cited reference (Moore) teaches wherein the present invention learns phrase translation relationships by receiving a parallel aligned corpus with phrases to be learned identified in a source language. Candidate phrases in a target language are generated and an inside score is calculated based on word association scores for words inside the source language phrase and candidate phrase. An outside score is calculated based on word association scores for words outside the source language phrase and candidate phrase. The inside and outside scores are combined to obtain a joint score.
The cited references fails to disclose applying a machine learning model trained to generate a representation of a word sequence, the word sequence including a reference word, a first candidate noun, and a second candidate noun, the representation of the word sequence including a first attention map and a second attention map, the first attention map including a first plurality of attention values indicative of a first strength of a plurality of linguistic relationships between the reference word and the first candidate noun, and the second attention map including a second plurality of attention values indicative of a second strength of the plurality of linguistic relationships between the reference word and the second candidate noun; performing, based at least on the first attention map and the second attention map, a natural language processing task, the natural language processing task including determining that the reference word refers to the first candidate noun and not the second reference noun; and generating a user interface displaying a result of the natural language processing task. As a result, and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677